FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAIQIANG HE,                                     No. 11-70365

               Petitioner,                       Agency No. A088-785-255

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Naiqiang He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

because He claimed that his father’s death in 2005 motivated him to start a family

in violation of China’s family planning laws, but He’s testimony and declaration

were inconsistent with his household registration and asylum application regarding

whether his father had passed away. See id. at 1046-47 (“Although inconsistencies

no longer need to go to the heart of the petitioner’s claim, when an inconsistency is

at the heart of the claim it doubtless is of great weight.”). Further, the agency was

not compelled to accept He’s explanations for these discrepancies. See Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible testimony,

He’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of He’s CAT

claim because he failed to show it is more likely than not that he will be tortured if

returned to China. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.


                                           2                                    11-70365